Exhibit 10.18.3
SECOND AMENDMENT TO
LOAN AND SECURITY AGREEMENT
This Second Amendment to Loan and Security Agreement (the “Amendment”) is
entered into as of December 1, 2010, by and among Fifth Third Bank, an Ohio
banking corporation (the “Bank”) and Meridian Bioscience, Inc., an Ohio
corporation (“Parent” or “Agent”), Meridian Bioscience Corporation, an Ohio
corporation (“Corp.”), Omega Technologies, Inc., an Ohio corporation (“Omega”),
Meridian Life Science, Inc., a Maine corporation (“MLS”) (collectively, the
“Borrowers” and individually a “Borrower”).
WHEREAS, Bank and Borrowers entered into that certain Loan and Security
Agreement, dated as of August 1, 2007, as amended from time to time (the
“Agreement”);
WHEREAS, Bank and Borrowers wish to amend the Agreement to modify certain
provisions of the Agreement.
NOW THEREFORE, intending to be legally bound, the parties hereto agree as
follows:
1. Waivers for September 30, 2010. At the request of Agent, Lender hereby waives
compliance with Tangible Net Worth Ratio of Section 5.16 of the Agreement for
the fiscal quarter ending September 30, 2010. This waiver shall be effective
only for the specific Events of Default listed herein. In no event shall this
waiver be deemed to be a waiver of (a) enforcement of Lender’s rights with
respect to other Events of Default now existing or hereafter arising, or (b) the
Borrowers’ compliance with (i) the covenants and other provisions of the
Agreement before and after September 30, 2010 or (ii) any other covenants or
provisions thereof. Nothing contained herein or in any communications between
Lender and Borrowers shall be a waiver of any rights or remedies Lender has or
may have against Borrowers, except as specifically set forth herein. In
consideration of this waiver, Borrowers agree to pay Bank on the date of this
Amendment a covenant waiver fee of $2,000.
2. Amendment. Section 5.16 of the Agreement is hereby amended and restated in
its entirety to read as follows:
5.16 Tangible Net Worth. Borrowers shall maintain a Tangible Net Worth as of the
end of each fiscal quarter, commencing with the quarter ending December 31,
2010, of at least $97,000,000 on a consolidated basis.
3. Representations, Warranties and Covenants of Borrowers. To induce Bank to
enter into this Amendment, Borrowers represent and warrant as follows:

  (a)  
No Event of Default (as such term is defined in Section 8 of the Agreement) or
event or condition which, with the lapse of time or giving of notice or both,
would constitute an Event of Default exists on the date hereof.

 

 



--------------------------------------------------------------------------------



 



  (b)  
The person executing this Amendment is a duly elected and acting officer of each
Borrower and is duly authorized by the Board of Directors of such Borrower to
execute and deliver this Amendment on behalf of such Borrower.

4. Conditions. Bank’s obligations under this Amendment are subject to the
following conditions:

  (a)  
At Bank’s request, the Bank shall have been furnished copies, certified by the
Secretary or Assistant Secretary of Borrowers, of resolutions of the Board of
Directors of each Borrower authorizing the execution of this Amendment and all
other documents executed in connection herewith (which resolutions will be in
the form reasonably acceptable to Bank).

  (b)  
The representations and warranties of Borrowers in Section 3 hereof shall be
true and correct on the date of execution of this Amendment.

  (c)  
Borrowers shall pay the $2,000 covenant waiver fee to the Bank and shall pay all
expenses and attorneys’ fees incurred by Bank in connection with the
preparation, execution and delivery of this Amendment and related documents.

5. General.

  (a)  
Except as expressly modified hereby, the Agreement remains unaltered and in full
force and effect. Borrowers acknowledge that Bank has made no oral
representations to Borrowers with respect to the Agreement and this Amendment
thereto and that all prior understandings between the parties are merged into
the Agreement as amended by this writing. All Loans outstanding on the date of
execution of this Amendment shall be considered for all purposes to be Loans
outstanding under the Agreement as amended by this Amendment.

  (b)  
Capitalized terms used and not otherwise defined herein will have the meanings
set forth in the Agreement.

  (c)  
Nothing contained herein will be construed as waiving any default or Event of
Default under the Agreement or will affect or impair any right, power or remedy
of the Bank under or with respect to the Loans, the Agreement, or any other
agreement or instrument guaranteeing, securing or otherwise relating to the
Loans.

  (d)  
This Amendment shall be considered an integral part of the Agreement, and all
references to the Agreement in the Agreement itself or any document referring
thereto shall, on and after the date of execution of this Amendment, be deemed
to be references to the Agreement as amended by this Amendment.

  (e)  
This Amendment will be binding upon and inure to the benefit of Borrowers and
Bank and their respective successors and assigns.

 

2



--------------------------------------------------------------------------------



 



  (f)  
All representations, warranties and covenants made by Borrowers herein will
survive the execution and delivery of this Amendment.

  (g)  
This Amendment will, in all respects, be governed and construed in accordance
with the laws of the State of Ohio.

  (h)  
This Amendment may be executed in one or more counterparts, each of which will
be deemed an original and all of which together will constitute one and the same
instrument.

IN WITNESS WHEREOF, Borrowers and Bank have executed this Agreement by their
duly authorized officers as of the date first above written.

                      MERIDIAN BIOSCIENCE CORPORATION       MERIDIAN BIOSCIENCE,
INC.    
 
                   
By:  
/s/ John A. Kraeutler
 
      By:   /s/ John A. Kraeutler
 
   
 
Its:  Chief Executive Officer         Its:  Chief Executive Officer    
 
                    OMEGA TECHNOLOGIES, INC.       MERIDIAN LIFE SCIENCE, INC.  
 
 
                   
By: 
/s/ John A. Kraeutler       By:  /s/ John A. Kraeutler    
 
               
 
Its:  Chief Executive Officer         Its:  Chief Executive Officer    
 
                    FIFTH THIRD BANK                
 
                   
By: 
/s/ John M. Covington                
 
                 
 
Its:  Vice President                

 

3